ACCEPTED
                                                                                                 04-15-00383-CV
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                            7/24/2015 9:58:44 AM
                                                                                                  KEITH HOTTLE
                                                                                                          CLERK
                                     NO. 04-15-00383-CV


                                                                               FILED IN
                            IN THE COURT OF APPEALS     4th COURT OF APPEALS
                                                         SAN ANTONIO, TEXAS
                   FOR THE FOURTH SUPREME JUDICIAL DISTRICT
                                                        07/24/2015 9:58:44 AM
                               SAN ANTONIO, TEXAS           KEITH E. HOTTLE
                                                                                 Clerk



                                   IN RE HATTIE POOLE



                     From the Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 2014-PC-4118
                         Honorable Tom Rickhoff, Judge Presiding



                          APPELLANT BARRY SNELL’S
                      NOTICE OF WITHDRAWAL OF APPEAL

       Barry Snell, who filed his own appeal as an Appellant in this case, hereby notifies the

court that he wishes to withdraw his appeal and his Motion for Stay on the following grounds:

       1.     Mrs. Hattie Poole has retained attorney Phillip Ross to represent her. Mr. Ross

will be seeking leave to appear as her lead counsel in the Probate Court.

       2.     Since Mrs. Poole has decided to retain other counsel, Barry Snell’s appeal is

moot and Barry Snell no longer seeks to represent Mrs. Poole in this matter.

       WHEREFORE, Barry Snell prays that his appeal be withdrawn or alternatively

dismissed for mootness. Barry Snell requests general relief.
Respectfully submitted,


Bayne, Snell & Krause
1250 N.E. Loop 410, Suite 725
San Antonio, Texas 78209
Telephone: (210) 824-3278
Telecopier: (210) 824-3937

By: /s/ Barry Snell
      Barry Snell
      State Bar No. 18789000
      bsnell@bsklaw.com
Attorney Pro Se
                                       Certificate of Service

       I hereby certify that a true and correct copy of the foregoing has been served upon the
following counsel of record on the 24th day of July, 2015:

Ms. Teresa Christian
The Christian Law Firm, PLLC
22211 IH 10 West, Suite 1206
San Antonio, Texas 78257
Guardian Ad Litem for Hattie Poole

Ms. Carmen Samaniego
Attorney at Law
8100 Broadway, Suite 105
San Antonio, Texas 78209
Attorney Ad Litem for Hattie Poole

Mr. Bill Leighner
Cavaretta, Katona & Francis, PLLC
One Riverwalk Place
700 N. St. Mary’s Street, Suite 1500
San Antonio, Texas 78205
Attorney for Jeff Poole

Mr. Robert E. Golden
Golden Law, P.C.
Pacific Plaza, Suite 611
14100 San Pedro Avenue
San Antonio, Texas 78232-4363
Attorney for Ben Marek

Mr. Ricky J. Poole
Law Offices of Ricky J. Poole
8000 I.H. 10 West, Suite 1600
San Antonio, Texas 78230

Honorable Tom Rickhoff
Probate Court No. 2
Bexar County Courthouse
San Antonio, Texas 78205

                                                           /s/ Barry Snell
                                                         Barry Snell